Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. This Office Action is in response to the application filed on 11/22/2019. Claims 1-20 are pending in this application. Claims 1, 8 and 15 are independent claims.

Double Patenting
2. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10489275.  This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
3. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. Claims 1, 8, 12, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gnaneswaran (US PGPub  20160380916) and further in view of Jamjoom (US PGPub 20160269482).

As per Claim 1,  Gnaneswaran teaches of a method to track flow, the method comprising: mapping a micro service to a port number; (par 9, As used herein, network dependency refers to dependency of an application on a remote service at a certain internet protocol (IP) address and port, or vice versa, par 14, In another embodiment, dependency generator service 134 may determine application dependencies by generating a hash map which has from Internet protocol (IP) address, to IP address, and port number as keys and application names [micro-service] as values, and identifying each pair of applications associated with the same key in the hash map as being dependent on each other, as discussed in greater detail below. Dependency generator service 134 may further create an application dependency graph that indicates all application dependencies in the datacenter. Par 30, In one embodiment, dependency generator service 134 generates an application dependency graph based on a hash map constructed with the network dependency information. In such a case, dependency generator service 134 may construct the hash map with the key being the "from IP," "to IP," and "port number" of the network dependencies that are stored by application dependency generator server 130, and the value being the corresponding applications. Doing so essentially groups the applications by the key "from IP," "to IP," and "port number." After such processing, each key should be associated with two values: one is a service provider application and the other a service requestor application. For example, one key-value. pairing may be [([VM1 IP, VM2 IP, Port], )
Gnaneswaran does not specifically teach, however Jamjoom teaches of tracking a flow for the micro service at a virtual switch to yield utilization data; (e.g., Fig. 8, “Virtual Switch” - 620, 622, and 624, “Turn on port-mirroring as the request flows through the app” - 634; [0026] - Fig. 8 shows activation of port mirroring for selective monitoring ...; [0073] -... a mechanism by which network communication amongst selected components can be monitored using switch port mirroring on the “virtual network ports” of the software switch to which the software components are attached ; [0090] provide request flow tracing for a particular tenant, without having to monitor network traffic at the global scale ...; [0094] -... affording visibility into the execution of a single microservice and data flow between microservices in an application ...; [0098] -... take an agentless monitoring approach, tracing network communication among microservices ... provides information about inputs to and outputs from the microservice, while log information from the microservice describes the execution of the microservice ...;);
presenting the utilization data on a user interface. (Fig 1 I/O interface with display (22 and 24), par 4, Application performance monitoring (APM) in distributed applications involves tracking performance of individual transactions [utilization data] as they flow through various components, monitoring the performance of individual components, identifying the performance bottlenecks during a hardware/software approach to traffic monitoring. Dedicated switching hardware has to be deployed across the network to monitor network traffic.  Par 127, Big Tap Monitoring Fabric can monitor traffic starting from the top-of-rack switch. It does not offer the ability to monitor traffic from the software switch present on the hypervisor on each physical machine in the rack. As a consequence, traffic from multiple customers may end up being monitored. Par 87, Performance management involves monitoring, analyzing, and responding to performance events during production. Par 97, The analytics subsystem generates alerts whenever it observes performance issues.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add tracking a flow for the micro service at a virtual switch to yield utilization data; presenting the utilization data on a user interface, as conceptually seen from the teaching of Jamjoom, into that of Gnaneswaran because this modification can help analyze the traffic data using performance metrics in order to find and fix traffic issues.

Regarding Claim 8, it is the system claim, having similar limitations of claim 1. Thus, claim 8 is also rejected under the same rationale as cited in the rejection of claim 1 as noted above.

As per Claim 12, Gnaneswaran discloses the system of claim 8, wherein the utilization data includes virtual machine central processing unit utilization and/or memory utilization. (e.g., Fig. 3, “Data Collection Service” - 132; [0002] -... the OS-less containers rely on the kernel’s functionality to make use of resource isolation (CPU, memory, block I/O, network, etc.) ...; [0009] -... network data obtained from a Transmission Control Protocol (TCP) dump of one virtual bridge that is connected to OS-less containers ...; [0012]; [0033]; - emphasis added)



Regarding Claim 19, it is the product claim, having similar limitations of claim 12. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 12 as noted above.

6. Claims 2-4, 7, 9-11, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gnaneswaran (US 20160380916) and further in view of Jamjoom (US PGPub 20160269482), and further in view of Kumar (US 20140321459).

As per Claim 2, Kumar teaches of the method of claim 1, wherein, the microservice is associated with a service policy, the service policy is configured on a centralized switch controller and applied to a virtual interface associated with the microservice, and the centralized switch controller provides configuration and management data to the virtual interface. (e.g., Fig. 2, “Virtual Supervisor Module (VSM) with Service Agent” - 220; par 13, According to embodiments of the disclosure, a system and a method is provided to implement a service node configured to provide network traffic services for one or more hosts in a network...The service node may be inserted (e.g., dynamically and transparently) into the network by associating one or more interface ports of a switch function to which the service node is connected with one or more service policies of the service node. Par 14, According to an example embodiment of the disclosure, a system and method is provided to implement a service node policy configured to provide network traffic services for one or more virtual machines in a virtual network. Data traffic associated with a policy identifier and received on a virtual overlay path may then be directed as raw data traffic to the interface port of the service node that is tagged to the policy identifier associated with the data traffic. [0015] -... a service classifier/dispatcher the virtual network, and a service controller, in the form of a Virtual Services Module (VSM) or Virtual Network Management Center (VNMC) ...; [0016] - ... implements the system functions for the aqentless VSN ... maps one or more policy identifiers to the [virtual] interfaces to which the service nodes are connected .)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the microservice is associated with a service policy, the service policy is configured on a centralized switch controller and applied to a virtual interface associated with the microservice, and the centralized switch controller provides configuration and management data to the virtual interface, as conceptually seen from the teaching of Kumar, into that of Gnaneswaran and Jamjoom because this modification can help analyze the traffic data on virtual switch and virtual interface  in order to optimize traffic management.

As per Claim 3, Kumar teaches of the method of claim 1, wherein, the microservice is associated with a service policy, the service policy is configured on a centralized switch controller, and the centralized switch controller includes a virtual centralized switch controller. (e.g., Fig. 2, “Virtual Supervisor Module (VSM) with Service Agent” - 220; par 13, According to embodiments of the disclosure, a system and a method is provided to implement a service node configured to provide network traffic services for one or more hosts in a network...The service node may be inserted (e.g., dynamically and transparently) into the network by associating one or more interface ports of a switch function to which the service node is connected with one or more service policies of the service node. Par 14, According to an example embodiment of the disclosure, a system and method is provided to implement a service node policy configured to provide network traffic services for one or more virtual machines in a virtual network. Data traffic associated with a policy identifier and received on a virtual overlay path may then be directed as raw data traffic to the interface port of the service node that is tagged to the policy identifier associated with the data traffic. [0015] -... a service classifier/dispatcher the virtual network, and a service controller, in the form of a Virtual Services Module (VSM) or Virtual Network Management Center (VNMC) ...; [0016] - ... implements the system functions for the aqentless VSN ... maps one or more policy identifiers to the [virtual] interfaces to which the service nodes are connected .)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add , as conceptually seen from the teaching of Kumar, into that of Gnaneswaran and Jamjoom because this modification can help analyze the traffic data on virtual switch and virtual interface  in order to optimize traffic management.

As per Claim 4, Jamjoom teaches of the method of claim 3, wherein the virtual centralized switch controller is configured to provide configuration and management data to each respective virtual interface associated with a plurality of micro services. (e.g., Fig. 8, “Virtual Switch” - 620, 622, and 624, “Turn on port-mirroring as the request flows through the app” - 634; [0026] - Fig. 8 shows activation of port mirroring for selective monitoring ...; [0073] -... a mechanism by which network communication amongst selected components can be monitored using switch port mirroring on the “virtual network ports” of the software switch to which the software components are attached ; [0090] provide request flow tracing for a particular tenant, without having to monitor network traffic at the global scale ...; [0094] -... affording visibility into the execution of a single microservice and data flow between microservices in an application ...; [0098] -... take an agentless monitoring approach, tracing network communication among microservices ... provides information about inputs to and outputs from the microservice, while log information from the microservice describes the execution of the microservice ...; - emphasis added. Par 56, Such communication can occur via Input/Output (I/O) interfaces 22. Par 5, Each of the virtual switches has a plurality of ports [virtual interface].)
providing configuration and management data to each respective virtual interface associated with a plurality of micro services, as conceptually seen from the teaching of Jamjoom, into that of Gnaneswaran and Kumar because this modification can help analyze the traffic data on virtual switch and virtual interface  in order to optimize traffic management.

As per Claim 7, Kumar teaches of the method of claim 1, further comprising: applying a respective port profile for each respective virtual interface associated with a plurality of micro services. (e.g., Fig. 4A, step 440 “A Port Profile Is Applied to The Virtual Interface. Where The Port Profile comprises Information Configured to Identify The Service Profile to A Virtual Ethernet Module (VEM) Connected To The Interface to f The Virtual Service Node”; [0031]; - emphasis added).
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add applying a respective port profile for each respective virtual interface associated with a plurality of micro services, as conceptually seen from the teaching of Kumar, into that of Gnaneswaran and Jamjoom because this modification can help analyze the traffic data on virtual switch and virtual interface  in order to optimize traffic management.

Regarding Claim 9, it is the system claim, having similar limitations of claim 2. Thus, claim 9 is also rejected under the same rationale as cited in the rejection of claim 2 as noted above.



Regarding Claim 11, it is the system claim, having similar limitations of claim 4. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 4 as noted above.

Regarding Claim 14, it is the system claim, having similar limitations of claim 7. Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 7 as noted above.

Regarding Claim 16, it is the product claim, having similar limitations of claim 2. Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 2 as noted above.

Regarding Claim 17, it is the product claim, having similar limitations of claim 3. Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 3 as noted above.

Regarding Claim 18, it is the product claim, having similar limitations of claim 4. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 4 as noted above.


5 is rejected under 35 U.S.C. 103 as being unpatentable over Gnaneswaran (US 20160380916) and further in view of Jamjoom (US PGPub 20160269482), and further in view of Bross (US PGPub 20050065852).

As per Claim 5, Bross teaches of the method of claim 1, wherein the flow for the microservice is TCP/HTTP/AMQP. (par 53 and 63, The architecture is a true Web-based architecture using Web technology. The communication between the process and communication layer 6 and the basic services 8 as well as the micro services 10 is based on Web technology such as HTTP using XML for exchanging parameters.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the flow for the microservice is TCP/HTTP/AMQP., as conceptually seen from the teaching of Bross, into that of Gnaneswaran and Jamjoom because this modification can help analyze the traffic data on virtual switch and virtual interface  in order to optimize traffic management.

8. Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gnaneswaran (US 20160380916) and further in view of Jamjoom (US PGPub 20160269482), and further in view of Jose (US PGPub 20170160880).

As per Claim 6, Jose teaches of the method of claim 1, wherein the utilization data is associated with system utilization for the microservice. (par 9, For example, HCP (Hana cloud platform) is a PaaS from SAP. It is a cloud service, under the category of PaaS. At the same time, there are various services that exist on HCP (e.g., a monitoring Claim 1, A computer implemented method of integrating microservices, the method comprising: storing, by a computer system, a plurality of micro service objects and a plurality of usage data, wherein the plurality of usage data corresponds to prior usage of the plurality of microservice objects. Par 14-15, The computer system may process the plurality of usage data according to multiple microservice objects,)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the utilization data is associated with system utilization for the microservice, as conceptually seen from the teaching of Jose, into that of Gnaneswaran and Jamjoom because this modification can help analyze the traffic data on virtual switch and virtual interface  in order to optimize traffic management.

Regarding Claim 13, it is the system claim, having similar limitations of claim 6. Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 6 as noted above.

Regarding Claim 20, it is the product claim, having similar limitations of claim 6. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 6 as noted above.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U JEON/Primary Examiner, Art Unit 2193